ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on March 4, 1969 (220 So.2d 394) reversing the summary judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 18, 1970 (232 So.2d 161) and mandate dated March 23, 1970, now lodged in this court, reversed this court’s judgment and remanded the cause for reinstatement of the summary judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued on April 10, 1969 is withdrawn, the opinion and judgment of this court filed March 4, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary 'judgment of the circuit court is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 32 F.S.A.).